
	
		I
		111th CONGRESS
		1st Session
		H. R. 4147
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Lewis of Georgia
			 (for himself and Mr. Davis of
			 Kentucky) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for rollover treatment to traditional IRAs of
		  amounts received in airline carrier bankruptcy.
	
	
		1.Rollover of amounts received
			 in airline carrier bankruptcy
			(a)General
			 Rules
				(1)Rollover of
			 airline payment amountIf a qualified airline employee receives
			 any airline payment amount and transfers any portion of such amount to a
			 traditional IRA within 180 days of receipt of such amount (or, if later, within
			 180 days of the date of the enactment of this Act), then such amount (to the
			 extent so transferred) shall be treated as a rollover contribution described in
			 section 402(c) of the Internal Revenue Code of 1986. A qualified airline
			 employee making such a transfer may exclude from gross income the amount
			 transferred, in the taxable year in which the airline payment amount was paid
			 to the qualified airline employee by the commercial passenger airline
			 carrier.
				(2)Transfer of
			 amounts attributable to airline payment amount following rollover to Roth
			 IRAA qualified airline employee who made a rollover of an
			 airline payment amount to a Roth IRA pursuant to section 125 of the Worker,
			 Retiree, and Employer Recovery Act of 2008, may transfer to a traditional IRA
			 all or any part of the Roth IRA attributable to such rollover, and the transfer
			 to the traditional IRA will be deemed to have been made at the time of the
			 rollover to the Roth IRA, if such transfer is made within 180 days of the date
			 of the enactment of this Act. A qualified airline employee making such a
			 transfer may exclude from gross income the airline payment amount previously
			 rolled over to the Roth IRA, to the extent an amount attributable to the
			 previous rollover was transferred to a traditional IRA, in the taxable year in
			 which the airline payment amount was paid to the qualified airline employee by
			 the commercial passenger airline carrier.
				(3)Extension of
			 time to file claim for refundA qualified airline employee who
			 excludes an amount from gross income in a prior taxable year under paragraph
			 (1) or (2) may reflect such exclusion in a claim for refund filed within the
			 period of limitation under section 6511(a) (or, if later, April 15,
			 2011).
				(b)Treatment of
			 airline payment amounts and transfers for employment taxesFor
			 purposes of chapter 21 of the Internal Revenue Code of 1986 and section 209 of
			 the Social Security Act, an airline payment amount shall not fail to be treated
			 as a payment of wages by the commercial passenger airline carrier to the
			 qualified airline employee in the taxable year of payment because such amount
			 is excluded from the qualified airline employee’s gross income under subsection
			 (a).
			(c)Definitions and
			 special rulesFor purposes of this section—
				(1)Airline payment
			 amount
					(A)In
			 generalThe term airline payment amount means any
			 payment of any money or other property which is payable by a commercial
			 passenger airline carrier to a qualified airline employee—
						(i)under the approval
			 of an order of a Federal bankruptcy court in a case filed after September 11,
			 2001, and before January 1, 2007, and
						(ii)in
			 respect of the qualified airline employee’s interest in a bankruptcy claim
			 against the carrier, any note of the carrier (or amount paid in lieu of a note
			 being issued), or any other fixed obligation of the carrier to pay a lump sum
			 amount.
						The
			 amount of such payment shall be determined without regard to any requirement to
			 deduct and withhold tax from such payment under sections 3102(a) and
			 3402(a).(B)ExceptionAn
			 airline payment amount shall not include any amount payable on the basis of the
			 carrier’s future earnings or profits.
					(2)Qualified
			 airline employeeThe term qualified airline employee
			 means an employee or former employee of a commercial passenger airline carrier
			 who was a participant in a defined benefit plan maintained by the carrier
			 which—
					(A)is a plan
			 described in section 401(a) of the Internal Revenue Code of 1986 which includes
			 a trust exempt from tax under section 501(a) of such Code, and
					(B)was terminated or
			 became subject to the restrictions contained in paragraphs (2) and (3) of
			 section 402(b) of the Pension Protection Act of 2006.
					(3)Traditional
			 IRAThe term
			 traditional IRA means an individual retirement plan (as defined in
			 section 7701(a)(37) of the Internal Revenue Code of 1986) which is not a Roth
			 IRA.
				(4)Roth
			 IRAThe term Roth IRA has the meaning given such
			 term by section 408A(b) of such Code.
				(d)Surviving
			 spouseIf a qualified airline employee died after receiving an
			 airline payment amount, or if an airline payment amount was paid to the
			 surviving spouse of a qualified airline employee in respect of the qualified
			 airline employee, the surviving spouse of the qualified airline employee may
			 take all actions permitted under section 125 of the Worker, Retiree and
			 Employer Recovery Act of 2008, or under this section, to the same extent that
			 the qualified airline employee could have done had the qualified airline
			 employee survived.
			(e)Effective
			 dateThis section shall apply to transfers made after the date of
			 the enactment of this Act with respect to airline payment amounts paid before,
			 on, or after such date.
			
